 In the Matter ofBUZARD-BURKHARTPINE COMPANYandGOOSE LAKELUMBER WORKERS'& LOGGERS' UNIONCase R-2856.-Decided September 5, 1941Jurisdiction:logging operations and lumber manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalof Company to accord union recognition in the absence of certification by theBoard ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company initsoperations near Lakeview, Oregon, excluding supervisory and clericalemployees ; stipulation as to.Definitions:petitioning union held to be a labor organization notwithstandingits suspension of collection of dues and temporary discontinuance of meetingsafter the Company'.s refusal of recognition.Mr. Theodore R. Conn,of Lakeview, Oreg., for the Company.Mr. Herbert P. Welch,of Lakeview, Oreg., for the Independent.Mr. E. H. Card,of Medford, Oreg., for the A. F. of L.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 19, 1941, Goose Lake Lumber Workers' & Loggers' Union,herein called the Independent, filed with the Regional Director forthe Nineteenth Region (Seattle, Washington) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Buzard-Burkhart Pine Company, Lakeview,Oregon, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 27, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article ill,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On July 25, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon the35 N. L. R. B., No. 44.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARDIndependent.On August 4, 1941, pursuant to notice, a hearing washeld at Lakeview, Oregon, before William A. Babcock, Jr., the TrialExaminer duly designated by the Acting,Chief Trial Examiner.At the outset of the hearing, Lumber and Sawmill Workers UnionLocal No. 2701, chartered by the United Brotherhood of Carpenters& Joiners of America, affiliated with the American Federation ofLabor, herein called the A. F. of L., filed a written motion to intervenealleging that it had been designated as collective bargaining repre-sentative by employees of the Company. The Trial Examiner grantedthe motion.,The Company and the Independent were represented by counseland the A. F. of L. was represented by its representative.All par-ties participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing,the A. F. of L. moved that the petition be dismissed upon the groundthat the Independent had ceased functioning as a labor organization.The Trial Examiner reserved ruling on the motion for the Board.For reasons hereinafter stated, the motion is denied. In addition,the Trial Examiner made various rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBuzard-Burkhart Pine Company, the assumed business name offour copartners, R. T. Buzard, R. S. Buzard, R. L. Buzard, andNellie Bell Buzard, is engaged in the cutting and removal of timberand in lumber manufacturing near Lakeview, within the State ofOregon.During 1940 the Company's plant produced approximately16million board feet of lumber having a value of approximately$352,000.Over a period of several years before the hearing theCompany has sold and shipped in excess of 90 per cent of the outputof its plant outside the State of Oregon.II.THE ORGANIZATIONS INVOLVEDGoose Lake Lumber Workers' & Loggers' Union is an unaffiliatedlabor organization admitting to membership persons "employed bylumber companies operating in the Goose Lake, Oregon, area.'1On March 28, 1941, persons working at lumber companies in the Goose Lake area metfor the purpose of forming the Independent.On the folloning day a constitution and BUZA'RD-BURKHA,RT PI'NEi COMPANY205Lumber and Sawmill Workers Union Local No. 2701, charteredby the United Brotherhood of Carpenters & Joiners of America,-affiliated with the American Federation of Labor, is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 6, 1941, the Independent advised the Company that itrepresented a majority of its employees, and requested a conferencefor the purpose of submitting its proof and entering into negotiationsfor a contract.Pursuant to the request, a conference was held onMay 13, 1941, at which time the Company refused to recognize theIndependent in the absence of certification by the Board.A statement by a Field Examiner of the Board, introduced at thehearing, and a statement in the record by the Trial Examiner, showthat the Independent and the A. F. of L., respectively,representa substantial number of employees in the unit hereinafterfound tobe appropriate.2We find that a questionhas arisenconcerning the representation ofemployeesof the Company.bylaws were adoptedSubsequently officers were elected, dues collected and, as herein-after set forth, a substantial number of the Company's employees made application formembership.Following the Company's refusal to recognize the Independent as the solebargaining representative of its employees,the Independent suspended the collection ofdues and temporarily discontinued meetings.As hereinabove set forth,the A. F. of L.moved to dismiss the petition filed by the Independent on the ground that the Independenthad ceased to function as a labor organization.The fact that an organization has notheld meetings or collected dues is not determinative of the question whether,it is a labororganization entitled to status as such under the Act.We are satisfied,and find, thatat all times material herein the Independent was and is a labor organization within themeaning of Section 2(5) of the Act.SeeMatter of The Gartland-Haswell Foundry Co.andThe Gartland-HasioellEmployees Organization,26 N. L R B 1270;Matter ofThe George TV. Borg CorporationandUnited Clock Workers Union,25 N. L.R B. 481;andMatter of Universal Match CorporationandUnited Match Workers,LocalIndustrialUnion No. 110,affiliated with Congress for Industrial Organizations,23 N. L R B. 226.3The Field Examim is statement shows that the Independent submitted 69 membership-application cards bearing apparently genuine signatures.Of these 69 names, the FieldExaminer reported that : 53 are listed by the Company as being employees during May1941 ; 4 are listed as having left the Company's employ ; and 12 are not listed by theCompany.Fourteen of the cards carry no dates;the remainder are dated on or afterMarch 28,'1941.In addition the Independent submitted an affidavit listing all thenames of the Company's employees who are its membersThis list carried all the namesappearing on the 69 cards and 5 additional names,3 of which appeared on the Company'slist of employees.The Trial'Examiner reported during the hearing that the A. F of L. submitted eightmembership application-designation cards, four of which bear signatures in spaces forapplication to membership and designation of the A. F. of -L. as bargaining representa-tive.Of the other four,one bears the signature of a person making application formembership and three bear the signatures of persons designating the A. F. of L. asbargaining representative.All the signatures appear to be genuine signatures of personswhose names appear on the Company's pay roll of May 1941.The Company's pay roll of May 1941 shows a total of 164 employees,including 5 super-visory employees and 27 others who have since left the Company's employment. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated, and we find, that all em-ployees of the Company in its operations near Lakeview, Oregon,gexcluding supervisory 4 and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining.We further findthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VT.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election 'by secret ballot.We shall direct that those eligible to vote in the election shall bethe employees of the Company within the appropriate unit whosenamesappear on the Company's pay roll for the period immediatelypreceding the date of this Direction of Election, subject to such limi-tations and additions as are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Buzard-Burkhart Pine Company, Lake-view, Oregon, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the Company in its operations near Lakeview,Oregon, extending supervisory and clerical employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.8These operations consist of logging operations,sawmill, cut shop, planer mill, andlumber-yard.4At the hearing the parties stipulated that six named persons having supervisory dutiesshould not be eligible to vote.Dennis Ganey,W. S. Simpson,and John Bjorlslund BUZARD-BURKHART PINE COMPANYDIRECTION OF ELECTION207By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Buzard-Burkhart Pine Company, Lakeview, Oregon, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the Nineteenth Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the Company in its operations nearLakeview, Oregon, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding super-visory and clerical employees, and employees who have since quit orbeen discharged for cause,to determinewhether theydesire to berepresented by Goose Lake Lumber Workers' & Loggers' Union, orLumber and SawmillWorkersUnion Local 2701,chartered by theUnited Brotherhood of Carpenters&Joiners of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining,or by neither.